Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Patent Application Publication US 2017/0191709 A1 of the application of Chen et al. is the closest prior art of record.  Chen et al. disclose a heat dissipation device that includes fins 30 that extend into a sealed chamber in order to provide cooling to an electronics module.  The heat dissipation device further includes an additional heat dissipation device that is combined with the sealed chamber and includes heat pipes 430.  However the heat pipes of Chen et al. do not extend into the sealed chamber through openings in a first wall of the sealed chamber in order to be in fluid communication with the sealed chamber.  
While there is known in the art sealed chambers for heat dissipation that are in combination with multiple heat pipes, such as that disclosed in US Patent No. 10,663,231 B2 to Tan et al., it is not known in the art to connect heat pipes to a heat dissipation chamber through a first wall and further to provide a second wall having fins as set forth in claim 13.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 13.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Chen et al. in order correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726